DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               ONLINE SATELLITE COMMUNICATION,
                           Appellant,

                                    v.

              GMPCS PERSONAL COMMUNICATION, INC.,
                           Appellee.

                              No. 4D14-2791

                              [May 20, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Thomas Lynch, I V, Judge; L.T. Case No. 12-33465 (05).

  Stephen R. Verbit of Stephen R. Verbit, P.A., Fort Lauderdale, for
appellant.

  Diane H. Tutt of Conroy Simberg, Hollywood, and Robert S. Horwitz of
Conroy Simberg, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979)

WARNER, GROSS and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.